DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-25 are pending.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-25 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-23 of co-pending Patent No. 11,294,515 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same limitations, except that application claims 1-25 further recites more limitations regarding the two elements of “an input sensing circuit” and “a bending area”.
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the co-pending patent to further comprise the “input sensing circuit (Kim 2, FIG. 6B, [0125], “touch sensing unit TS” including “first touch electrodes TE1-1 to TE1-3” and “second touch electrodes TE2-1 to TE2-3”)”, as taught by Kim et al. (US 2017/0373270 A1, Kim 2), in order to provide a “display apparatus including a touch panel as an input unit” (Kim 2, [0003]), and then to further comprise the “bending area (Kim 3, FIGS. 1-2, [0033], “bending area BA”)”, as taught by Kim et al. (US 2017/0352834 A1, IDS dated Feb. 25, 2022, Kim 3), in order to provide a “display device using a flexible substrate may be manufactured so as to bend at an edge were a pad portion is located, thereby reducing dead space as compared to the display device using a rigid substrate”, so that “when the dead space is reduced, a bezel width of the display device may be reduced” (Kim 3, [0004]).  
Present Application
US 11,294,515 B2
1. A flexible display device, comprising:
    a display panel having an active area including a plurality of pixels displaying an image and a non-active area on a base layer;

    first data pads disposed in the non-active area adjacent to the active area of the display panel and electrically connected with the plurality of pixels;
    third data pads disposed in a direction away from the first data pads and the active area;
    second data pads disposed between the first data pads and the third data pads;

    an insulating layer disposed on the first data pads, the second data pads and the third data pads;

    a drive circuit disposed to overlap the first data pads and the second data pads;


    an input sensing circuit disposed on the base layer and electrically connected with the second data pads; and
    a bending area disposed between the active area and the first data pads in the non-active area, the bending area disposed between the active area and the drive circuit. 
1. A flexible display device, comprising:
    a display panel having an active area including a plurality of pixels displaying an image and a non-active area surrounding the active area;
    first data pads disposed in the non-active area adjacent to the active area of the display panel and electrically connected with the plurality of pixels;
    third data pads disposed in a direction away from the first data pads and the active area;
    second data pads disposed in the non-active area and located between the first data pads and the third data pads;
    an insulating layer covering an upper part of the display panel and parts of the first data pads, the second data pads and the third data pads;
    a drive circuit configured to generate a data signal using the image data transmitted from the printed circuit board and output the generated data signal to the display panel,


	Claims 2-25 recite the similar limitations as in patent claims 1-23 by adding more clarifying limitations or combining and rearranging some features recited in patent claims 1-23.  For example, application claims 8-9, 11-14, 16, 17, 18, 19 and 20 recite the same limitations as in the co-pending patent claims 2-3, 6-9, 5, 13, 15, 16 and 4, respectively.  Please also see the following claim rejection for detailed analysis.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19, 21-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0230337 A1, IDS dated Feb. 25, 2022, hereinafter Kim 1) in view of Kim et al. (US 2017/0373270 A1, hereinafter Kim 2) and Kim et al. (US 2017/0352834 A1, IDS dated Feb. 25, 2022, hereinafter Kim 3).
	As to claim 1, Kim 1 teaches a flexible display device (Kim 1, FIG. 1, [0046], “display device 100 may be any display device, such as, for example, … a flexible OLED (organic light emitting display) device”), comprising: 
	a display panel (Kim 1, FIG. 3, [0064], “display panel 110”) having an active area (Kim 1, FIG. 3, [0066], a “display area DA”) including a plurality of pixels (Kim 1, FIG. 3, [0066], “pixel unit 120”) displaying an image (Kim 1, see FIGS. 1-3) and a non-active area (Kim 1, FIG. 3, [0066], a “non-display area NA”) on a base layer (Kim 1, FIGS. 3-4, [0068], “base substrate 10”); 
	first data pads (Kim 1, FIG. 5, [0086], Examiner interprets “bonding pad 234” as the 1st data pad) disposed in (Kim 1, see FIGS. 3-5, the area “C”) the non-active area (Kim 1, FIG. 3, [0066], the “non-display area NA”) adjacent to (Kim 1, see FIG. 3) the active area (Kim 1, FIG. 3, [0066], the “display area DA”) of the display panel (Kim 1, FIG. 3, [0064], “display panel 110”) and electrically connected with (Kim 1, see FIGS. 1-5, [0089], via “driver integrated circuit 140”) the plurality of pixels (Kim 1, FIG. 3, [0066], “pixel unit 120”); 
	third data pads (Kim 1, FIGS. 3 and 5, [0084], Examiner interprets “PCB bonding pad 182” as the 3rd data pad) disposed in a direction away from (Kim 1, see FIGS. 3 and 5) the first data pads (Kim 1, FIG. 5, [0086], Examiner interprets “bonding pad 234” as the 1st data pad) and the active area (Kim 1, FIG. 3, [0066], the “display area DA”); 
	second data pads (Kim 1, FIG. 5, [0086], Examiner interprets “bonding pad 232” as the 2nd data pad) disposed between (Kim 1, see FIG. 5) the first data pads (Kim 1, FIG. 5, [0086], “bonding pad 234”) and the third data pads (Kim 1, FIGS. 3 and 5, [0084], “PCB bonding pad 182”); 
	connection lines (Kim 1, FIG. 5, [0089], connection lines comprising “FPC 160”, “FPC bonding pad 250” and “interconnection line 230”) connecting the second data pads (Kim 1, FIG. 5, [0086], “bonding pad 232”) and the third data pads (Kim 1, FIGS. 3 and 5, [0084], “PCB bonding pad 182”); and
	a drive circuit (Kim 1, FIG. 5, [0086], “driver integrated circuit 140”) disposed to overlap (Kim 1, see FIG. 5) the first data pads (Kim 1, FIG. 5, [0086], “bonding pad 234”) and the second data pads (Kim 1, FIG. 5, [0086], “bonding pad 232”).
	Kim 1 does not explicitly teach “an input sensing circuit disposed on the base layer and electrically connected with the second data pads”; and a “bending area”.
However, Kim 2 teaches the concepts of an input sensing circuit (Kim 2, FIG. 6B, [0125], “touch sensing unit TS” including “first touch electrodes TE1-1 to TE1-3” and “second touch electrodes TE2-1 to TE2-3”) disposed on the base layer (Kim 2, e.g., FIG. 7B, [0126], “touch sensor parts SP1” disposed on “SUB”) and electrically connected with (Kim, e.g., see FIG. 6B) the second data pads (Kim 2, FIGS. 6A-6B, [0129], “the second touch signal lines SL2-1 to SL2-3 may be formed by patterning the first conductive layer TS-CL1 of FIG. 6A”; the position of “PD2” depicted in FIG. 2 and the end of the “second touch signal lines SL2-1 to SL2-3” are the same); and 
a bending area (Kim 2, Fig. 3B, [0074], “the position of the bent area of the display apparatus DD-1 may be changed”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “display panel 110” taught by Kim 1 to further comprise “touch sensing unit TS”, as taught by Kim 2, in order to provide a “display apparatus including a touch panel as an input unit” (Kim 2, [0003]).
	Kim 1 in view of Kim 2 does not explicitly teach “an insulating layer disposed on the first data pads, the second data pads and the third data pads”; and the bending area “disposed between the active area and the first data pads in the non-active area, the bending area disposed between the active area and the drive circuit”.
	However, Kim 3 teaches the concepts of an insulating layer (Kim 3, FIGS. 2-3, [0038], “gate insulating layer 140”) disposed on (Kim 3, see FIGS. 2-3) the first data pads (Kim 3, FIGS. 2-3, [0038], “first input pad layer 148”), the second data pads (Kim 3, FIGS. 2-3, [0039], “first output pad layer 158”) and the third data pads (Kim 1, FIG. 5, [0045], “ second wire unit 129)”; and 
	the bending area (Kim 3, FIGS. 1-2, [0033], “bending area BA”) disposed between (Kim 3, see FIGS. 1-2) the active area (Kim 3, FIGS. 1-3, [0033], “second region A2”) and the first data pads (Kim 3, FIGS. 1-3, [0038], “first input pad layer 148”) in the non-active area (Kim 3, FIGS. 1-3, [0033], “first region A1”), the bending area (Kim 3, FIGS. 1-2, [0033], “bending area BA”) disposed between (Kim 3, see FIGS. 1-3) the active area (Kim 3, FIGS. 1-3, [0033], “second region A2”) and the drive circuit (Kim 3, FIGS. 1-3, [0033], “driving integrated circuit chip 700”). 
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify “display panel 110” taught by Kim 1 to further comprise “gate insulating layer 140”; and the “bent area” taught by Kim 2 to at the position of the “bending area BA”, as taught by Kim 3, in order to provide that “a display device using a flexible substrate may be manufactured so as to bend at an edge were a pad portion is located, thereby reducing dead space as compared to the display device using a rigid substrate”, so that “when the dead space is reduced, a bezel width of the display device may be reduced” (Kim 3, [0004]).
As to claim 2, Kim 1 teaches the flexible display device according to claim 1, further comprising a protrusion pattern (Kim 1, see FIG. 5, [0085], Examiner interprets the pattern below “FPC bonding pad 250” and above “interconnection line 230” as the protrusion pattern) located between (Kim 1, see FIG. 5) the second data pads (Kim 1, FIG. 5, [0086], “bonding pads 232”) and the third data pads (Kim 1, FIG. 5, [0083], “PCB bonding pad 182”) and disposed on (Kim 1, see FIG. 5) an upper part of the insulating layer (Kim 1, FIG. 5, [0083], “insulation layer 186”).  
	As to claim 3, Kim 3 teaches the flexible display device according to claim 1, further comprising a window member (Kim 3, FIGS. 6-7, [0074], “window panel 800”) disposed above (Kim 3, see FIGS. 6-7) the display panel (Kim 3, FIGS. 6-7, [0074], “display panel 100”) and including a transmission area corresponding to the active area (Kim 3, see FIGS. 6-7, [0078], “second region A2”) of the display panel (Kim 3, FIGS. 6-7, [0074], “display panel 100”) and a bezel area (Kim 3, see FIGS. 6-7, [0078], “bending area BA” comprising “neutral plane adjusting member 1000”) corresponding to the non-active area (Kim 3, see FIGS. 6-7) of the display panel (Kim 3, FIGS. 6-7, [0074], “display panel 100”).  Examiner renders the same motivation as in claim 1.
	As to claim 4, Kim 3 teaches the flexible display device according to claim 3, wherein the bezel area (Kim 3, see FIGS. 6-7, [0078], “bending area BA” comprising “neutral plane adjusting member 1000”) is adjacent to (Kim 3, see FIGS. 6-7) the transmission area (Kim 3, see FIGS. 6-7, [0078], “second region A2”) and surrounds the transmission area (Kim 3, see FIGS. 1 and 6-7).  Examiner renders the same motivation as in claim 1.
	As to claim 5, Kim 3 teaches the flexible display device according to claim 3, wherein the bezel area has a predetermined color (Kim 3, [0061], “A color of the first protection film 300a may be different from that of the second protection film 300b. For example, the first protection film 300a may be transparent, while the second protection film 300b may be nearly transparent with a sight yellow tint”).  Examiner renders the same motivation as in claim 1.
	As to claim 6, Kim 3 teaches the flexible display device according to claim 1, further comprising a printed circuit board (Kim 3, FIGS. 1-2, [0037], “printed circuit board (PCB) 178”) electrically connected with (Kim 3, see FIGS. 1-2) the third data pads (Kim 3, FIGS. 1-2, [0039], “output pad unit 181”) and configured to transmit image data corresponding to the image to the display panel (Kim 3, FIGS. 1-2, [0037], “for transmitting a signal to the display unit 130”).  Examiner renders the same motivation as in claim 1.
	As to claim 7, Kim 1 teaches the flexible display device according to claim 6, wherein the drive circuit (Kim 1, FIG. 1, [0048], “driver integrated circuits 140 may be, for example, a data driver integrated circuit applying a data voltage to the display area DA of the display panel 110”) is configured to generate a data signal using the image data transmitted from (Kim 1, FIG. 1, [0053], “the data signal may include image data and control data to control the operation of the display device 100 while the display device 100 operates”) the printed circuit board (Kim 1, FIG. 1, [0053], “PCB 180”) and output the generated data signal to the display panel (Kim 1, see FIG. 1).  
	As to claim 8, Kim 1 teaches the flexible display device according to claim 7, further comprising: 
	input bumps (Kim 1, FIG. 2, [0049], “input bump units 155 and 157”; FIG. 5, [0086], “input bump 242”) connected with (Kim 1, see FIGS. 2-5) the drive circuit (Kim 1, FIG. 2, [0049], “driver integrated circuits 140”) and configured to receive the image data (Kim 1, FIG. 2, [0049], “for receiving a signal from an external device”); and 
	output bumps (Kim 1, FIG. 5, [0086], “output bump 244”) connected with (Kim 1, see FIG. 5) the drive circuit (Kim 1, FIG. 5, [0086], “driver integrated circuit 140”) and configured to output the image data to the display panel (Kim 1, see FIGS. 1-5, [0051], “transfer the data signal, the gate signal, etc. to the pixel unit 120 of the display panel 110 through the output bump unit”).  
	As to claim 9, Kim 1 teaches the flexible display device according to claim 8, wherein the output bumps (Kim 1, FIG. 5, [0086], “output bump 244”) are electrically connected with (Kim 1, see FIG. 5) the first data pads (Kim 1, FIG. 5, [0087], “driver integrated circuit bonding pad 234”), and the input bumps (Kim 1, FIG. 5, [0086], “input bump 242”) are electrically connected with (Kim 1, see FIG. 5) the second data pads (Kim 1, FIG. 5, [0087], “driver integrated circuit bonding pad 232”).  
	As to claim 10, Kim 1 teaches the flexible display device according to claim 2, wherein the protrusion pattern (Kim 1, see FIG. 5, [0085], the pattern below “FPC bonding pad 250” and above “interconnection line 230”) overlaps with end portions of (Kim 1, see FIG. 5) the drive circuit (Kim 1, FIG. 5, [0086], “driver integrated circuit 140”).  
	As to claim 11, Kim 1 teaches the flexible display device according to claim 2, wherein the protrusion pattern (Kim 1, see FIG. 5, [0085], the pattern below “FPC bonding pad 250” and above “interconnection line 230”) is in direct contact with (Kim 1, see FIG. 5) the insulating layer (Kim 1, [0087], “second insulation layer 240 including a contact hole disposed on the first insulation layer 220”).  
	As to claim 12, Kim 1 teaches the flexible display device according to claim 2, wherein the protrusion pattern (Kim 1, see FIG. 5, [0085], the pattern below “FPC bonding pad 250” and above “interconnection line 230”) includes an organic material or an inorganic material (Kim 1, FIG. 5, [0088], “the second insulation layer 240 may be, for example, substantially the same as or similar to the organic insulation layer 50”).  
	As to claim 13, Kim 1 teaches the flexible display device according to claim 10, wherein the protrusion pattern (Kim 1, see FIG. 5, [0085], the pattern below “FPC bonding pad 250” and above “interconnection line 230”) has a bar shape extended in a long-side direction of (Kim 1, see FIG. 5) the drive circuit (Kim 1, FIG. 5, [0086], “driver integrated circuit 140”) and connected as one body (Kim 1, see FIG. 5).  
	As to claim 14, Kim 1 teaches the flexible display device according to claim 10, wherein the protrusion pattern (Kim 1, see FIG. 5, [0085], the pattern below “FPC bonding pad 250” and above “interconnection line 230”) has a bar shape extended in a long-side direction of (Kim 1, see FIG. 5) the drive circuit (Kim 1, FIG. 5, [0086], “driver integrated circuit 140”) and having at least one cut portion (Kim 1, see FIG. 5).  
	As to claim 15, Kim 1 in view of Kim 2 teaches the flexible display device according to claim 6, wherein the input sensing circuit (Kim 2, FIG. 6B, [0125], “touch sensing unit TS” including “first touch electrodes TE1-1 to TE1-3” and “second touch electrodes TE2-1 to TE2-3”) includes a plurality of first sensor electrodes (Kim 2, FIG. 6B, [0125], “first touch electrodes TE1-1 to TE1-3”) and a plurality of second sensor electrodes (Kim 2, FIG. 6B, [0125], “second touch electrodes TE2-1 to TE2-3”), and wherein a change in an electrostatic capacitance between (Kim 2, FIG. 1A, [0069], “the touch sensing unit TS may sense an external input in a capacitive manner (e.g., the touch sensing unit TS may utilize capacitive sensing)”) the first sensor electrodes (Kim 2, FIG. 6B, [0125], “first touch electrodes TE1-1 to TE1-3”) and the second sensor electrodes (Kim 2, FIG. 6B, [0125], “second touch electrodes TE2-1 to TE2-3”) is sensed by an input sensing drive circuit (Kim 2, see FIGS. 6-7) disposed on the printed circuit board (Kim 1, FIG. 1, [0053], “PCB 180”).  Examiner renders the same motivation as in claim 1.
	As to claim 16, Kim 1 teaches the flexible display device according to claim 8, further comprising an adhesive member (Kim 1, FIG. 5, [0086], “the ACF 246 may include, for example, a conductive particle for electrical connection and an adhesive resin for physical connection”) connecting the input bumps (Kim 1, FIG. 5, [0086], “input bump 242”) with the second data pads (Kim 1, FIG. 5, [0087], “driver integrated circuit bonding pad 232”) and the output bumps (Kim 1, FIG. 5, [0086], “output bump 244”) with the first data pads (Kim 1, FIG. 5, [0087], “driver integrated circuit bonding pad 234”), wherein the adhesive member contains conductive balls (Kim 1, FIG. 5, [0086], “the ACF 246 may include, for example, a conductive particle for electrical connection and an adhesive resin for physical connection”).  
	As to claim 17, Kim 3 teaches the flexible display device according to claim 16, wherein the adhesive member (Kim 3, FIG. 6, [0074], “adhesive layer 30”) is interposed between (Kim 3, see FIG. 6) the drive circuit (Kim 3, FIG. 6, [0074], “driving integrated circuit chip 700”) and the display panel (Kim 3, FIG. 6, [0074], “display panel 100”).  Examiner renders the same motivation as in claim 1.
	As to claim 18, Kim 1 teaches the flexible display device according to claim 16, wherein the protrusion pattern (Kim 1, see FIG. 5, [0085], the pattern below “FPC bonding pad 250” and above “interconnection line 230”) suppresses the aggregation of the conductive balls (Kim 1, FIG. 5, [0086], “the ACF 246 may include, for example, a conductive particle for electrical connection and an adhesive resin for physical connection”) at the ends of the drive circuit (Kim 1, FIG. 5, [0086], “driver integrated circuit 140”) when pressure is applied to bond the drive circuit (Kim 1, FIG. 5, [0086], “driver integrated circuit 140”) to the display panel (Kim 1, see FIG. 5).  
	As to claim 19, Kim 1 teaches the flexible display device according to claim 16, wherein the protrusion pattern (Kim 1, see FIG. 5, [0085], the pattern below “FPC bonding pad 250” and above “interconnection line 230”) suppresses the penetration of the conductive balls (Kim 1, FIG. 5, [0086], “the ACF 246 may include, for example, a conductive particle for electrical connection and an adhesive resin for physical connection”) through the insulating layer (Kim 1, [0087], “second insulation layer 240 including a contact hole disposed on the first insulation layer 220”) when pressure is applied to bond the drive circuit (Kim 1, FIG. 5, [0086], “driver integrated circuit 140”) to the display panel (Kim 1, see FIG. 5).  
	As to claim 21, it recites the similar limitations as in claim 15, and Kim 2 teaches them.  Examiner renders the same motivation as in claim 1.  Please see claim 15 for detailed analysis.
	As to claim 22, Kim 2 teaches the flexible display device according to claim 1, wherein the pixel (Kim 2, FIG. 4C, [0077], “pixel PX”) includes a first transistor (Kim 2, FIG. 4C, [0087], “first transistor TFT1”), a second transistor (Kim 2, FIG. 4C, [0089], “second transistor TFT2”), a capacitor (Kim 2, FIG. 4C, [0087], “capacitor CAP”) and a light emitting element (Kim 2, FIG. 4, [0087], “organic light emitting diode OLED”),20PATENTATTORNEY DOCKET NO.: 085246-720243 (F20-0109US002C1)the first transistor (Kim 2, FIG. 4C, [0087], “first transistor TFT1”) outputs a data signal applied to a data line (Kim 2, FIG. 4C, [0088], “outputs a data signal applied to the data line DL”) in response to a scan signal applied to a scan line (Kim 2, FIG. 4C, [0088], “in response to a scanning signal applied to the gate line GL”), the second transistor (Kim 2, FIG. 4C, [0089], “second transistor TFT2”) controls a current flowing in the light emitting element according to the voltage stored in the capacitor (Kim 2, FIG. 4C, [0089], “controls driving current flowing through the organic light emitting diode OLED to correspond to a charge amount stored in the capacitor CAP”), the capacitor (Kim 2, FIG. 4C, [0087], “capacitor CAP”) is charged with a voltage corresponding to the data signal received from the first transistor (Kim 2, FIG. 4C, [0088], “The capacitor CAP charges a voltage corresponding to the data signal received from the first transistor TFT1”), an anode electrode of the light emitting element (Kim 2, FIG. 4C, [0087], “organic light emitting diode OLED”) receives a first power voltage (Kim 2, FIG. 4C, “ELVDD”) applied to a power line (Kim 2, see FIG. 4C, [0085], “power line PL”) through the second transistor (Kim 2, FIG. 4C, [0089], “second transistor TFT2”), and a cathode electrode of the light emitting element (Kim 2, FIG. 4C, [0087], “organic light emitting diode OLED”) receives a second power voltage (Kim 2, FIG. 4C, “ELVSS”).  Examiner renders the same motivation as in claim 1.  
	As to claim 23, Kim 1 teaches the flexible display device according to claim 22, wherein the each of the transistors (Kim 1, see FIG. 4) includes an activation pattern (Kim 1, FIG. 4, [0074], “active pattern 20”), a control electrode (Kim 1, FIG. 4, [0072], “gate electrode 30”), an input electrode (Kim 1, FIG. 4, [0075], “source electrode 40”) and an output electrode (Kim 1, FIG. 4, [0075], “drain electrode 45”).  
	As to claim 25, Kim 1 teaches the flexible display device according to claim 1, wherein the display panel (Kim 1, FIGS. 3-4, [0066], “display panel 110”) includes the base layer (Kim 1, FIGS. 3-4, [0068], “base substrate 10”), a circuit layer (Kim 1, FIGS. 3-4, [0067], the layer comprising “active pattern 20”, “gate electrode 30”, “source electrode 40”, “drain electrode 45”, etc.) disposed on the base layer (Kim 1, FIGS. 3-4, [0068], “base substrate 10”), a light emitting element layer (Kim 1, FIGS. 3-4, [0069], the layer comprising “pixel defining pattern 70” and “light emitting structure 80”, etc.) disposed on the circuit layer (Kim 1, FIGS. 3-4, [0067], the layer comprising “active pattern 20”, “gate electrode 30”, “source electrode 40”, “drain electrode 45”, etc.) and an encapsulation layer (Kim 1, FIGS. 3-4, [0075], “organic insulation layer 50”) disposed on the light emitting element layer (Kim 1, FIGS. 3-4, [0069], the layer comprising “pixel defining pattern 70” and “light emitting structure 80”, etc.).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0230337 A1, IDS dated Feb. 25, 2022, i.e., Kim 1) in view of Kim et al. (US 2017/0373270 A1, i.e., Kim 2), Kim et al. (US 2017/0352834 A1, IDS dated Feb. 25, 2022, i.e., Kim 3) and Shin et al. (US 2020/0312248 A1).
As to claim 24, Kim 1 in view of Kim 2 and Kim 3 does not explicitly teach the flexible display device according to claim 23, wherein the input electrode and the output electrode have a structure in which titanium, aluminum and titanium are sequentially laminated.  
However, Shin teaches the concept that the input electrode and the output electrode (Shin, FIG. 6, [0180], “In an embodiment, to provide an electrical signal to the gate metal pattern GMP, a metal material, whose elongation is higher than that of the gate metal pattern GMP, may be used for the first line LN1”) have a structure in which titanium, aluminum and titanium are sequentially laminated (Shin, FIG. 6, [0187], “may have a structure, in which titanium, aluminum, and titanium layers are sequentially stacked”).  
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “source electrode 40” and the “drain electrode 45” taught by Kim 1 to have the “structure, in which titanium, aluminum, and titanium layers are sequentially stacked”, as taught by Shin, in order to make it “possible to stably provide the electrical signal to the gate metal pattern GMP, even deformation has occurred in the connecting portion HA in a step of changing the display module DM from the first state to the second state” (Shin, [0180]).

Allowable Subject Matter
Claim 20 would be allowable if a terminal disclaimer is submitted to overcome the non-statutory double patenting rejections, set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 20, the closest known prior art, i.e., Kim et al. (US 2015/0230337 A1, IDS dated Feb. 25, 2022, i.e., Kim 1) in view of Kim et al. (US 2017/0373270 A1, i.e., Kim 2), Kim et al. (US 2017/0352834 A1, IDS dated Feb. 25, 2022, i.e., Kim 3), Shin et al. (US 2020/0312248 A1), Kim et al. (US 2016/0306488 A1) and Nishimura (US 2018/0108723 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “wherein a height of the protrusion pattern is lower than those of the input bumps”.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Kim et al. (US 2016/0306488 A1) teaches the concept of “bending area” with respect to “data pads” (e.g., FIGS. 1 and 3); and (2) Nishimura (US 2018/0108723 A1) teaches the concept of “bending area” with respect to “drive circuit” (FIGS. 2-4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Aug. 23, 2022

/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***